Citation Nr: 1813697	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and A.G.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the November 2017 hearing before the Board, the Veteran indicated that he received treatment for chest pain following his active duty service through a Department of Corrections, from providers while he was covered under his ex-wife's insurance, and from a community clinic before receiving treatment through VA in 2012.  On remand, the AOJ should ask the Veteran to identify all non-VA medical providers, and undertake appropriate development to obtain any outstanding treatment records.  

The Veteran was afforded a VA examination in April 2013.  The VA examiner opined it is less likely than not the Veteran's chest pain/heart disease was incurred in or caused by his chest pains/precordial pain that occurred in June and July 1978.  The examiner explained that other than entries noting chest pain in June and July 1978, there was no other information in the medical records showing any continuity or progression of the Veteran's chest pain that would have progressed into coronary artery disease after he was discharged from service.  

However, the April 2013 VA examiner did not discuss the Veteran's consistent reports that he experienced chest pain and fatigue beginning during basic training, and continuing until his 2012 coronary artery bypass graft surgery.  During the November 2017 hearing, the Veteran testified that members of his active duty unit did not go to sick call unless it was something really serious because it was looked down upon as if the member was slacking or trying to get out of duty.  The Board also notes that beginning in 2014, the Veteran's VA treatment records include a current diagnosis of angina.  On remand, the AOJ should obtain an addendum medical opinion to address the nature and etiology of any current heart disability, to include consideration of the lay statements of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all non-VA testing and/or treatment related to his chest pain and/or heart disability since his discharge from active duty service, to include from providers at the Department of Corrections and from providers while he was covered under his ex-wife's insurance.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any non-VA records are not available, or a negative response is received, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from August 2015 to the present.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the April 2013 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current heart disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all heart disabilities which are currently manifested, or which have been manifested at any time since January 2013.

The examiner should specifically address the diagnoses of coronary artery disease and angina in the Veteran's VA treatment records.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that coronary artery disease manifested within a year of the Veteran's separation from active duty service?
c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the notations of chest pain in the Veteran's service treatment records in June and July 1978.  The examiner should also note the Veteran's testimony that that members of his unit did not go to sick call unless it was something really serious because it was looked down upon as if the member was slacking.

The examiner should also note the Veteran's contentions that he experienced chest pain and fatigue throughout and following active duty service, until his coronary artery bypass graft in 2012.  

Finally, the examiner should address the contention by the Veteran's representative that medical literature supports that the Veteran's chest pain during active duty service may have been a precursor of his coronary artery disease.

The complete rationale for all opinions should be set forth.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

